 1
 2
 3
 4
 5
 6
 7
                               UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF NEVADA
 9
10
     BANK OF AMERICA, N.A.,                               Case No.: 2:16-cv-00761-APG-NJK
11
            Plaintiff(s),                                                Order
12
     v.
13
     BAR ARBOR GLEN AT PROVIDENCE
14   HOMEOWNERS ASSOCIATION, et al.,
15          Defendant(s).
16         Pending before the Court is a proposed discovery plan.         Docket No. 60.     Nevada
17 Association Services, Inc. did not participate in the conference to formulate that discovery plan,
18 nor did it sign the discovery plan. See id. at 2 n.1. The discovery plan is therefore DENIED.
19 Counsel for Nevada Association Services shall immediately contact Plaintiff’s counsel regarding
20 availability to participate in the formulation of a discovery plan, and an amended discovery plan
21 in which all litigants join shall be filed by February 27, 2019. FAILURE TO COMPLY WITH
22 THIS ORDER MAY RESULT IN THE IMPOSITION OF SANCTIONS.
23         IT IS SO ORDERED.
24         Dated: February 20, 2019
25                                                             ______________________________
                                                               Nancy J. Koppe
26                                                             United States Magistrate Judge
27
28

                                                   1
